DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites “of claim of claim 8” in the first line of the claim. The additional “of claim” should be deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “the non-transitory machine-readable storage medium of claim 7” in the first line of the claim. It is unclear how claim 14 can be a storage medium claim 7 when claim 7 recites a method. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, 11, 13-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-2, 4, 6-7 are drawn to a method for adjusting a pumping rate of an infusion pump, which is within the four statutory categories (i.e. process). Claims 8-9, 11, 13-14 are drawn to a non-transitory machine-readable storage medium for adjusting a pumping rate of an infusion pump, which is within the four statutory categories (i.e. apparatus).  Claims 15-18, 20 are drawn to a system for adjusting a pumping rate of an infusion pump, which is within the four statutory categories (i.e. apparatus).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 8, 15) recites: 
A method of adjusting a pumping rate of an infusion pump comprising: 
receiving a setting for a pumping rate of a first infusion pump; 
measuring a dosage rate of a first intravenous (IV) bag connected to a-the first infusion pump based upon a change in weight of the first IV bag; 
comparing the measured dosage rate of the first IV bag to a first prescribed infusion rate; and 
wherein when the measured dosage rate of the first IV bag is different to the first prescribed infusion rate, performing the steps of: 
(a) adjusting the pumping rate of the first infusion pump; 
(b) measuring the dosage rate of the first IV bag; and 
(c) comparing the measured dosage rate of the first IV bag to the first prescribed infusion rate, and repeating steps (a)-(c) until the measured dosage rate of the first IV bag is the same as the first prescribed infusion rate.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the non-transitory machine-readable storage medium encoded with instructions (claim 8, 15), the limitations in the context of this claim encompass an automation of organizing medical information in order to adjust the pumping rate for administering a drug from an infusion pump. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4, 6-9, 11, 13-14, 16-18, 20 reciting particular aspects of adjusting a pumping rate of an infusion pump, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with independent claim 8, 15) recites: 
A method of adjusting a pumping rate of an infusion pump comprising: 
receiving a setting for a pumping rate of a first infusion pump; 
measuring a dosage rate of a first intravenous (IV) bag connected to a-the first infusion pump based upon a change in weight of the first IV bag; 
comparing the measured dosage rate of the first IV bag to a first prescribed infusion rate; and 
wherein when the measured dosage rate of the first IV bag is different to the first prescribed infusion rate, performing the steps of: 
(a) adjusting the pumping rate of the first infusion pump; 
(b) measuring the dosage rate of the first IV bag; and 
(c) comparing the measured dosage rate of the first IV bag to the first prescribed infusion rate, and repeating steps (a)-(c) until the measured dosage rate of the first IV bag is the same as the first prescribed infusion rate.
The judicial exception is not integrated into a practical application. In particular, the additional elements bolded above do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the non-transitory machine-readable storage medium encoded with instructions (claim 8, 15), thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0031], [0036], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a setting for the pumping rate amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 6-9, 11, 13-14, 16-18, 20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2, 4, 6-9, 11, 13-14, 16-18, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the non-transitory machine-readable storage medium encoded with instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe Symantec, MPEP 2106.05(d)(II)(i), see also Dewey (US 2015/0335819); using memory with instructions, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and adding insignificant extra solution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey (US 2015/0335819).
Regarding claim 1, Dewey discloses a method of adjusting a pumping rate of an infusion pump (Dewey [abstract] system for controlling administration of medical fluid) comprising: 
receiving a setting for a pumping rate of a first infusion pump; (Dewey [0060] A target flow value is obtained 120 when a user manipulates a user input device)
measuring a dosage rate of a first intravenous (IV) bag connected to a-the first infusion pump based upon a change in weight of the first IV bag;  (Dewey [0036] One example of a suitable fluid source is an intravenous (IV) bag that contains a medical fluid [0037] One example of a suitable first flow regulator is a pump [0018] provide a detector signal representative of an existing fluid flow rate, where the detector implies measurement of the fluid flow rate is the dosage rate of the IV bag [0060] Fluid movement is measured 122 in the fluid passageway by a flow detector, which supplies a detector signal to a controller… the controller determines 124, based at least on the detector signal, whether the measured fluid movement is substantially equivalent to or corresponds to the target flow value [0036] In this case, the unrestricted flow value may be represented by a flow rate in terms of milliliters per hour (ml/hr). It will be appreciated that the flow value may be represented in other terms, such as mass and weight [0055] the flow detector 28 provides a direct and non-invasive measurement of flow rate in terms of volume per time period)
comparing the measured dosage rate of the first IV bag to a first prescribed infusion rate; and (Dewey [0060] the controller determines 124, based at least on the detector signal, whether the measured fluid movement is substantially equivalent to or corresponds to the target flow value. If yes, no change is made to the operational status of a first flow regulator, such as a pump, or to the operational status of a second flow regulator, such as a variably adjustable valve. The process is then repeated beginning with another measurement 122 of fluid movement)
wherein when the measured dosage rate of the first IV bag is different to the first prescribed infusion rate, performing the steps of: (Dewey [0061] Still referring to FIG. 9, if at 124 the measured fluid movement does not correspond to the target flow value)
(a) adjusting the pumping rate of the first infusion pump; [0061] Still referring to FIG. 9, if at 124 the measured fluid movement does not correspond to the target flow value, the controller determines 126 whether the target value is greater than an unrestricted flow value. If yes, a 
(b) measuring the dosage rate of the first IV bag; and (Dewey [0060] Fluid movement is measured 122 in the fluid passageway by a flow detector, which supplies a detector signal to a controller)
(c) comparing the measured dosage rate of the first IV bag to the first prescribed infusion rate, and (Dewey [0060] the controller determines 124, based at least on the detector signal, whether the measured fluid movement is substantially equivalent to or corresponds to the target flow value. If yes, no change is made to the operational status of a first flow regulator, such as a pump, or to the operational status of a second flow regulator, such as a variably adjustable valve. The process is then repeated beginning with another measurement 122 of fluid movement)
repeating steps (a)-(c) until the measured dosage rate of the first IV bag is the same as the first prescribed infusion rate. (Dewey [0060] The process is then repeated beginning with another measurement [0061] Still referring to FIG. 9, if at 124 the measured fluid movement does not correspond to the target flow value, the controller determines 126 whether the target value is greater than an unrestricted flow value. If yes, a change 128 is made to the operational status of the first flow regulator. This change in operational status may, for example, involve the controller producing a pump signal that incrementally increases or decreases power supplied to a pump driver. If at 126 the target value is less than or equal to the unrestricted flow value, a change 130 is made to the operational status of the second flow regulator. This change in operational status may, for example, involve the controller producing a restrictor signal that actuates a restrictor 
Regarding claim 2, Dewey discloses the method of claim 1, and Dewey further discloses wherein the dosage rate of the first IV bag is determined at periodic intervals. Dewey [0055] it will be appreciated that the flow detector 28 provides a direct and non-invasive measurement of flow rate in terms of volume per time period where the period of time is construed as the periodic interval).
Regarding claim 4, Dewey discloses the method of claim 1, and Dewey further discloses receiving prescription information for a patient; and sending the prescription information to a drug dispensing system to prepare contents of the first IV bag. (Dewey [0069] The computer provides the controller 30 with drug delivery data from a hospital information system 158, shown symbolically in block form, to assist the user in administering the right drug to the right patient at the right dose and via the right administration route. Such data received by the reusable assembly may include a drug name and a prescribed infusion rate. Data transmitted from the reusable assembly to the computer may include a target flow value programmed into the reusable assembly by a user and measurements of fluid movement taken during the course of infusion).
Regarding claim 6, Dewey discloses the method of claim 1, and Dewey further discloses comprising controlling a delivery of medication information to a drug dispensing system. (Dewey [0069] The computer provides the controller 30 with drug delivery data from a hospital information system 158, shown symbolically in block form, to assist the user in administering the right drug to the right patient at the right dose and via the right administration route. Such data received by the reusable assembly may include a drug name and a prescribed infusion rate. Data transmitted from the reusable assembly to the computer may include a target flow value programmed into the reusable assembly by a user and measurements of fluid movement taken during the course of infusion).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Wehba et al. (US 2007/0233521). 
Regarding claim 7, recites substantially similar limitations as those recited in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Dewey does not appear to disclose a second infusion pump; a second intravenous (IV) bag. However, Wehba teaches it would be old and well-known in the art of healthcare to have a second infusion pump; a second intravenous (IV) bag; (Wehba Fig. 5 and corresponding text; [0011] The MMU can be configured by the user at the MMU console or client workstation to monitor the status of the pump and the infusion (including alarms, event logs, and pump user interface inputs), generate reports, and control the distribution of drug library and operating software code updates to one or more pumps [0060] , coordinate and communicate with many infusion pumps 3130, 3230. [0054] IV fluids/medications 3100, 3200 in containers 3102, 3202 can be administered to a patient).
“The medication management system is flexible and integrated to provide for enhanced patient safety and caregiver productivity with a variety of hospital information and point of care systems. The medication management system can take various forms and provides methods for administering the right medication in the right dose or rate through the right device channel or route at the right time to the right 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare, before the effective filing date of the claimed invention, to modify Dewey to incorporate a second pump and second medication IV bag as taught by Wehba.  
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Dewey does not appear to disclose a non-transitory machine-readable storage medium encoded with instructions for adjusting a pumping rate of an infusion pump comprising: instructions. However, Wehba teaches a non-transitory machine-readable storage medium encoded with instructions for adjusting a pumping rate of an infusion pump comprising: instructions (Wehba [0176] Any process descriptions or blocks in the figures may be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 17
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Wehba in view of Kamen et al. (US 2011/0313789). 
Regarding claim 20, Dewey-Wehba teaches the system of claim 15, but does not appear to teach wherein the process is configured to turn off the infusion pump for a predetermined period and to compare the dosage rate of the IV bag to the infusion rate of the infusion pump to determine whether the IV bag is connected to the infusion pump. However, Kamen teaches it is old and well-known in the art of healthcare to have wherein the process is configured to turn off the infusion pump for a predetermined period and to compare the dosage rate of the IV bag to the infusion rate of the infusion pump to determine whether the IV bag is connected to the infusion pump (Kamen [0033] the Monitoring Client 1 may be programmed to instruct the infusion pump 7 to stop the infusion, and it can transmit an urgent notification 12 to the health care provider(s)' communications devices 11. In another embodiment, if the infusion pump 7 is capable of measuring the volume of fluid being delivered to the patient 2).
“An object of the invention is to reduce the incidence of medical treatment errors, and to improve the efficiency of tracking a patient's course of treatment.” See Kamen [0001]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dewey-Wehba to incorporate wherein the process is configured to turn off the infusion pump for a predetermined period and to compare the dosage rate of the IV bag to the infusion rate of the infusion pump to determine whether the IV bag is connected to the infusion pump as taught by Kamen. Turning the pump off in order to compare the rates allows for improving efficiency and reducing errors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686